Citation Nr: 1410206	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-29 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for generalized arthritis of the hands, left foot, hips, and right knee, to include as secondary to service-connected disabilities.  

2.  Entitlement to an evaluation in excess of 20 percent for a left knee disability, to include internal derangement with a surgical scar.

3.  Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to November 1980, and from July 1981 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The issue of entitlement to service connection for arthritis of the bilateral ankles been raised by the record (see formal appeal, VA Form 9, November 2011), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

In February 2014, the Veteran submitted additional evidence directly to the Board with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Veteran submitted a waiver of the additional evidence he submitted in support of his claim, an additional VA Form 21-4142 was received in May 2012 indicating that there were outstanding medical records in support of his claim available.  Accordingly, those records must be obtained before a decision may be rendered on the issues in appellate status.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who treated the Veteran for the disabilities on appeal since May 2011, including records identified in the May 2012 VA Form 21-4142.  After securing any additional necessary release, the RO should obtain all outstanding records.

2.  After the additional evidence has been obtained, the RO should ascertain wither additional VA examinations are necessary to evaluate the Veteran's service-connected disabilities.  The claims folder should be made available to the examiners for review before any examinations.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

